DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Applicant must elect for each of:
(i) a single disclosed plant phenol containing composition; elect each plant phenol or plant phenol containing extract, from one of (i-a)-(i-c): 
(i-a) a single or each single plant phenol from claim 2 (e.g., rosemarinic acid); or 
(i-b) a polyphenol (claim 3); if elected, specify a single disclosed polyphenol from the disclosure (e.g., from pp. 8-9); or 
(i-c) a single or each plant extract containing a plant phenol from claim 5 (e.g., an extract of green coffee), or a combination from claim 15 (e.g., thyme and pomegranate extracts);
(ii) each additional ingredient, if present, from claim 19, or from amino acids, a fat or a carbohydrate, not including the species of claim 19 (e.g., claim 18)
(iii) a single administration route from claim 6, 7, or 8;
(iv) a single composition type; elect under one of (iv-a)-(iv-b):

(iv-b) an oral nutritional supplement (claim 11); or 
(iv-b) a pharmaceutical product (claim 11)
(v) a single population: 
(v-a) a young child between the ages of 1 month to 6 years (claim 10);
(v-b) an older child between the ages of 6-18 years (claim 10);
(v-c) an adult (claim 10); or
(v-d) a pet animal (claim 9).
 
The species are independent or distinct because the claims recite the mutually exclusive characteristics thereof: each unique composition, (i) is comprised of a unique phenol ingredient or a unique combination of phenols, each having unique chemical and physical properties; each additional ingredient, (ii), in combination will result in a unique composition administered, having unique chemical and physical properties; each route has unique physical steps and would utilize a unique composition; each type, (iv) has a unique purpose, and would have unique combination of ingredients; each population is a unique group of individuals, with different characteristics and responsiveness to the treatment. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes / subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611